DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant election of group I, reading on Claims 1-23, without traverse is acknowledged. Claim 24 is withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-14, 16-21, 23 and 25  is/are rejected under 35 U.S.C. 103 as being un-patentable over Choi et al. (US 2016/0233164), (hereinafter, Choi) in view of Koh et al. (“Nickel-Aluminum Alloy Silicides with High Aluminum Content for Contact Resistance Reduction and Integration in n-Channel Field-Effect Transistors,” J. of the Electrochemical Society, 155 (3), H151-H155, 2008), (hereinafter, Koh) and in further view of Lee (US 6,620,721), (hereinafter, Lee).
RE Claims 1, 2, 4 and 13, Choi discloses in FIGS. 1B and 8-20 an integrated circuit device and a method of making the same. Choi discloses a silicon carbide device, referring to FIG. 1B, comprising: 
a silicon carbide substrate 110 [0037];
a contact layer 140 located on the silicon carbide substrate 110 and comprising metal silicide [0057];
a barrier layer structure 130/150. Examiner notes that the barrier layer 150 is comprising which comprising TiN, TaN, MN, WN, or a combination thereof, hence meeting the claimed limitation of having the barrier layer structure comprising titanium and tungsten, since TiW or TiWN is a possibility to the combination thereof; and 
a metallization layer 160 comprising copper “Cu” [0056],
wherein the contact layer 140 is located between the silicon carbide substrate 110 and at least a part of the barrier layer structure 150, referring to FIG. 1B,
wherein the barrier layer structure 150 is located between the silicon carbide substrate and the metallization layer.
Choi does not disclose the contact layer comprising nickel, silicon and aluminum.
However, in the same field of endeavor, Koh discloses NiAl silicide alloy and CMOS contact structure comprising Ni1−xAlx silicide, i.e. comprising Ni, Al and Si [abstract, left-hand column, first page].
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the Ni1−xAlx silicide of Koh in order to control contact resistance and reduce Koh [left-hand column, first page].
Choi does not disclose wherein the metallization layer is configured as a contact pad of the silicon carbide device.
However, in a related art, Lee discloses an interconnect structure based on dual damascene structure comprising two portions, a copper conductive plug 102 and the copper metal pad 106, referring to FIG. 5. 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to use the damascene structure of Lee disclosure, to have an upper portion as a metallization layer 160 of Choi as a contact pad similar to Lee’s damascene structure as a well-known interconnect structure in order to connect the device to other devices or external components.
Examiner notes that the recitation of “configured as a contact pad” of the claimed invention is an intended use language and does not result in a structural difference between the claimed invention and the prior art, thus claimed invention is only an art recognized suitability for an intended purpose, MPEP 2144.07.
RE Claims 3, 5 and 6, Choi discloses silicon carbide device, wherein the TiW or TiWN layer “barrier layer” 150 contacts the metallization layer 160.
RE Claims 7-11, Choi discloses silicon carbide device, wherein the barrier layer structure comprises a Ti “130”/TiN ”150” layer, and/or a TiW layer 150, referring to Claim 1 rejection, and/or a TiWN layer, and/or a MoN layer  [0059]. It is noted that the Ti/TiN layer contacts the contact layer 160, referring to FIG. 1B  
RE Claim 12, Choi does not disclose a silicon carbide device, wherein a vertical thickness of the barrier layer structure is at least 100 nm and at most 600 nm.
However, it would have been obvious to one having ordinary skill in the art at the time of filing was made claimed to use the claimed barrier thickness, absent unexpected results, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). 
RE Claim 14, Choi does not disclose a silicon carbide device, wherein the contact layer comprises at least 1% and at most 20% silicon by volume.
However, Koh discloses the effect of composition of Ni, Si and Al on the resistivity of NiAl silicide, and film structure, and the effect of processing variable such as annealing temperature and annealing time on the composition, and subsequently the sheet resistance of the formed silicide layer, referring to FIGS. 8-10 [the entire results discussion section, page H52-H54]. Accordingly, the percentage of Si is a result effective variable.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing was made claimed to use the claimed silicon percentage by volume in the NiAl silicide layer, absent unexpected results, in order to achieve the optimal film structure and resistivity, as disclosed by Koh, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). 
RE Claim 16, Choi discloses silicon carbide device, wherein the contact layer 140 is in ohmic contact, since it is formed from metal silicide by virtue of its low resistivity, with a first doping region 120 “source/drain” of the silicon carbide substrate [0085] and/or with a second doping region of the silicon carbide substrate, wherein the first doping region has a first conductivity type , which is inherently met since the source/drain region of transistor is either p or n doped depending on the transistor type, hence the limitation is met, and wherein the second doping region has a second conductivity type. Furthermore, it is understood from the claim language that the contact region is either in contact with first or second doped region, hence the limitation is met.
RE Claim 17, Choi discloses silicon carbide device, wherein the metallization layer 160 comprises at least 60% copper by volume. The limitation is met since Choi discloses that the metallization layer 160 could be formed of copper only [0056]. 
RE Claim 18, Choi does not disclose a silicon carbide device, wherein the metallization layer is at least 5 times thicker than each of the contact layer and the barrier layer structure.
However, it would have been obvious to one having ordinary skill in the art at the time of filing was made claimed to use the claimed thicknesses, absent unexpected results, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). 
RE Claim 19, Choi describe the metallization layer 160 as a source/drain contact plug. 
Choi does not disclose a silicon carbide device, further comprising a bondwire bonded to the metallization layer 160.
However, Examiner takes an Official Notice that bondwire bonded to the plug source/drain contact plug is well-known in the art.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to have bondwire bonded to the plug source/drain contact plug 160 of Choi in order to form device contact with outer circuitry. 
RE Claim 20, Choi does not disclose a silicon carbide device, wherein the bondwire has a diameter of at most 100 µm.
However, it would have been obvious to one having ordinary skill in the art at the time of filing was made claimed to use the claimed diameter of the bondwire, absent unexpected results, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). 
RE Claim 21, Choi does not disclose a silicon carbide device, wherein the bondwire is a copper bondwire.
However, Examiner takes an Official Notice that using copper bondwire is well-known in the art.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the copper bondwire for the connecting to the copper metal layer 160 of Choi for optimal electrical connection.
RE Claim 23, Choi discloses a silicon carbide device, wherein at least one of a “finFET” transistor structure [0003] and/or a diode structure.
 Choi does not disclose of the silicon carbide device has a breakdown voltage of more than 100V.
However, Examiner takes an Official Notice that high voltage breakdown of 100V or more for finFET transistors is well known in the art, in high power transistor applications.
 	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to use the structure of Choi’s transistor for high power applications wherein the breakdown voltage is 100V or more as a well-known transistor for power applications
RE Claim 25, Choi discloses a silicon carbide device, wherein a lateral dimension of the contact pad is at least 100 µm, and wherein a vertical thickness of the of the contact pad is at most 100 µm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the claimed dimension, absent unexpected results, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). 

Claims 15 is/are rejected under 35 U.S.C. 103 as being un-patentable over Choi et al. (US 2016/0233164), (hereinafter, Choi) in view of Koh et al. (“Nickel-Aluminum Alloy Silicides with High Aluminum Content for Contact Resistance Reduction and Integration in n-Channel Field-Effect Transistors,” J. of the Electrochemical Society, 155 (3), H151-Koh) and in further view of DeLoach et al. (US 2009/0079010), (hereinafter, DeLoach) and Lee (US 6,620,721), (hereinafter, Lee).

RE Claim 15, Choi discloses a silicon carbide device, wherein the contact layer 140 is doped with carbon inclusions [0064 and 0065].
Choi does not discloses silicon carbide device, wherein the contact layer comprises at most 10% carbon inclusions by volume.
However, in the same field of endeavor, DeLoach discloses nickel silicide formation in contact area for semiconductor device components carbon inclusions is included in nickel silicide. Although DeLoach disclosure does not disclose the carbon percentage inclusions, however DeLoach discloses that carbon may be placed with the nickel to serve as a diffusion suppressant and/or to prevent nickel crystal formation during thermal annealing [0025], hence carbon content is a result effective variable.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the carbon of DeLoach disclosure for Choi NiSiAl layer in order to suppress nickel diffusion and/or to prevent nickel crystal formation. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of filing was made claimed to use the claimed carbon percentage, absent unexpected results, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). 

s 22 is/are rejected under 35 U.S.C. 103 as being un-patentable over Choi et al. (US 2016/0233164), (hereinafter, Choi) in view of Koh et al. (“Nickel-Aluminum Alloy Silicides with High Aluminum Content for Contact Resistance Reduction and Integration in n-Channel Field-Effect Transistors,” J. of the Electrochemical Society, 155 (3), H151-H155, 2008), (hereinafter, Koh) and in further view of Su et al. (US 2011/0227155), (hereinafter, Su) and Lee (US 6,620,721), (hereinafter, Lee).

RE Claim 22, Choi does not disclose a silicon carbide device, further comprising a gate contact pad or a sense contact pad at least partially formed by the metallization layer, wherein a lateral surface area of the gate contact pad or sense contact pad is at most 200 µm by 200 µm.
However, in a related art, Su disclsoes FET with sense FET having a source connected to a sense pad 118 “source pad” [abstract, 0015, 001 and 0019].
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to connect the source of Choi to a source “contact” pad in order to perform sensing functions. 
Furthermore, Choi in view of Koh and Su do not disclose the surface area of the of the contact pad.
However, it would have been obvious to one having ordinary skill in the art at the time of filing was made claimed to use the claimed contact pad dimensions, absent unexpected results, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 . 

 Response to Arguments
Applicant’s arguments with respect to Claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898